DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Introduction of Conditional handover” 3GPP TSG-RAN2#101, Samsung, R2-1802486, Feb 26, 2018 hereinafter D1 found on IDS dated 7/14/2021.
Regarding claims 1 and 19.  D1 teaches a method and a terminal device, comprising: a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, the steps of a method for cell change are implemented (Introduction, figure 1, section 2 – Network gives configuration 
receiving cell change configuration information sent by a source node, wherein the cell change configuration information comprises at least one of: information for a terminal device to determine a target cell, cell change trigger condition information, a cell change command, (introduction – At least cell ID and all information required to access the target cell will be included in the HO command, figure 1, section 2 - Network gives configuration information carried in HO command to the UE wherein UE has memory, processor and computer program.  This configuration information includes, at least the event for the UE to execute handover by itself, and information for accessing the target gNB.  The following Fig. 1 is showing the basic operation of Conditional HO.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5) and association relationship information related to the cell change (introduction – At least cell ID and all information required to access the target cell will be included in the HO command, figure 1, section 2 - Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID, Proposal 1-1 (Condition) Within the HO message, the network may include a filed defining conditions.  If this condition is fulfilled, the UE executes the (Conditional) HO to the concerned target cell.  Proposal 1-2 (Condition) RAN2 should consider the MR triggering events used in 
performing an operation related to the cell change based on the cell change configuration information (figure 1 steps 8-11, section 2 – After some time, UE suffers from the sudden link drop and this drop is caught by the UE HO dedicated event, then UE directly synchronizes to the target cell through the RACH operation without MR to the serving cell).
Regarding claim 12.  D1 teaches a method for cell change, applied to a source node (Introduction, figure 1, section 2 – Network gives configuration information carried in HO command to the UE.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5)), comprising:
sending cell change configuration information to a terminal device, wherein the cell change configuration information comprises at least one of: information for the terminal device to determine a target cell, cell change trigger condition information, a cell change command (introduction – At least cell ID and all and association relationship information related to the cell change (introduction – At least cell ID and all information required to access the target cell will be included in the HO command, figure 1, section 2 - Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID, Proposal 1-1 (Condition) Within the HO message, the network may include a filed defining conditions.  If this condition is fulfilled, the UE executes the (Conditional) HO to the concerned target cell.  Proposal 1-2 (Condition) RAN2 should consider the MR triggering events used in NR as starting point for the condition to execute HO.  Proposal 1-3 (Condition and its parameters) For all conditional HO candidates the UE is configured with at least (irrespective of message used):  A set of parameters common for all candidates, comprising of event and associated parameters, trigger quantity.  A set of parameters per frequency for which one or more candidates apply … A set of parameters per individual candidate, comprising of: Individual cell offset.  Proposal 2-1 (Candidate 
Regarding claim 20.  D1 teaches a source node, comprising: a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, the steps of the method for cell change according to claim 12 are implemented (figure 1, section 2 - Network gives configuration information carried in HO command to the UE.  This configuration information includes, at least the event for the UE to execute handover by itself, and information for accessing the target gNB.  The following Fig. 1 is showing the basic operation of Conditional HO.  Once the serving cell (wherein serving cell has memory, processor and computer program)  receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2, 6-7, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Mildh et al (2015/0296426).

However, D1 teaches (introduction – At least cell ID and all information required to access the target cell will be included in the HO command, section 2 – This configuration information includes, at least the event for UE to execute handover by itself, and information for accessing the target gNB.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5).  Proposal 1-3 (Condition and its parameters) A set of parameters per frequency.  Proposal 2-1 (Candidate Target Cell) UE could be given by the serving gNB the candidate target cell list information in the RRCConnectionReconfiguration with mobilityControlInfo IE).
D1 does not elaborate on the mobilityControlInfo IE.
Mildh teaches the target node prepares HO message to the source node.  The HO Request ACK message includes an Information Element (IE) called “Target network node Transparent Container”.  This IE basically contains the HO command message (RRCConnectionReconfiguration that includes the mobilityControlInfo IE) that is sent to the UE in the next step.  Some of the main elements of the RRCConnectionReconfiguration message are (0075):  An optional measurement configuration (measConfig IE) to be used in the target cell (0076).  Mobility control information (mobilityControlInfo IE), which is included only during handovers.  This IE 0077, 0081, 0084).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobilityControlInfo IE as taught by D1 to include important information needed by the UE to execute HO, such as PCI of the target call and carrier frequency/bandwidth to be used in the UL/DL, and common radio resource configurations as taught by Mildh thereby enabling the UE to HO to a target cell.
Regarding claims 6 and 16.  D1 does not teach wherein the cell change command comprises at least one of: identification information of the terminal device, radio configuration of the target cell, security information of the target cell, and a cell change capability of the terminal device, wherein there are one or more cell change commands, wherein each cell change command is a radio resource control RRC message or is embedded in an RRC message as a container; or there are a plurality of cell change commands, wherein the plurality of cell  change commands are kept in one container.
Mildh teaches the target node prepares HO message to the source node.  The HO Request ACK message includes an Information Element (IE) called “Target network node Transparent Container”.  This IE basically contains the HO command message (RRCConnectionReconfiguration that includes the mobilityControlInfo IE) that is sent to the UE in the next step.  Some of the main elements of the 0075):  An optional measurement configuration (measConfig IE) to be used in the target cell (0076).  Mobility control information (mobilityControlInfo IE), which is included only during handovers.  This IE includes important information needed by the UE to execute the HO such as the PCI of the target cell, C-RNTI, timer value, dedicated preamble for RACH, carrier frequency/bandwidth to be used in the UL/DL, and common radio resource configurations (0077, 0081 – mobilityControlInformation, which was received in the transparent container, 0084).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobilityControlInfo IE as taught by D1 to include (e.g., in a transparent container) important information needed by the UE to execute HO, such as PCI of the target call and carrier frequency/bandwidth to be used in the UL/DL, and common radio resource configurations as taught by Mildh thereby enabling the UE to HO to a target cell.
Regarding claims 7 and 17.  D1 does not teach wherein the association relationship information related to cell change comprises association relationships between any of the following items: a target cell or a list of target cells or a group of target cells, a measurement object, measurement configuration, cell change trigger condition information, and a cell change command, wherein an association relationship contained in the association relationship information related to cell change is established in one of the following manners: identifications of the items with an association relationship; a bitmap; and a whitelist of measurement objects.
Measurement objects:  These define on what the UE should perform the measurements---such as a carrier frequency.  The measurement objects may also include a list of cells to be considered (white-list or black-list) as well as associated parameters, e.g., frequency- or cell-specific offsets (0131-0132).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching as taught by D1 to include measurement objects including a list of cells to be considered as taught by Mildh thereby enabling the network to control cell reselection/handover based on frequency offsets or cell-specific offsets.
3.	Claims 3-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Axmon et al (2016/0345222).
Regarding claims 3 and 14.  D1 does not teach wherein the cell change trigger condition information comprises at least one of: measurement configuration, time to trigger TTT of measurement, and a cell change triggering mode.
	Axmon teaches providing, to the UE, HO configuration data comprising at least one event triggering condition that defines radio signal measurement conditions (e.g., measurement configuration) for use by the UE when performing an autonomous decision to initiate HO (0025, 0029-0031 – event triggered HO (e.g., a cell change triggering mode) using first and second thresholds, 0096-0098 – event triggering (e.g., a cell change triggering mode) using first and second thresholds).  Receiving, from the network node, HO configuration data that comprises information regarding HO to at least one target cell to which the UE is to perform HO and at least one event triggering .g., a cell change triggering mode) for use by the UE when performing an autonomous decision to initiate HO (0042-0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include HO configuration data comprising at least one event triggering condition as taught by Axmon thereby enabling the network to more precisely control HO between source cell and target cell.
Regarding claim 4. D1 does not explicitly teach wherein the measurement configuration comprises at least one of: measurement trigger event, a measurement object, a measurement quantity, a type of a measurement reference signal, a measurement start threshold, a measurement end threshold, and measurement duration.
Axmon teaches providing, to the UE, HO configuration data comprising at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate HO (0025, 0029-0031 – event triggered HO using first and second thresholds, 0096-0098 – event triggering using first and second thresholds).  Receiving, from the network node, HO configuration data that comprises information regarding HO to at least one target cell to which the UE is to perform HO and at least one event triggering condition for use by the UE when performing an autonomous decision to initiate HO (0042-0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include HO configuration data comprising at least one event triggering condition as taught by Axmon thereby enabling the network to more precisely control HO between source cell and target cell.

Axmon teaches providing, to the UE, HO configuration data comprising at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate HO (0025, 0029-0031 – event triggered HO using first and second thresholds, 0096-0098 – event triggering using first and second thresholds).  Receiving, from the network node, HO configuration data that comprises information regarding HO to at least one target cell to which the UE is to perform HO and at least one event triggering condition for use by the UE when performing an autonomous decision to initiate HO (0042-0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include HO configuration data comprising at least one event triggering condition as taught by Axmon thereby enabling the network to more precisely control HO between source cell and target cell.
Regarding claim 15.  D1 does not teach wherein the measurement configuration comprises at least one of: a measurement triggering event, a measurement object, a measurement quantity, a type of a measurement reference signal, a measurement start threshold, a measurement end threshold, and measurement duration, wherein the cell change triggering mode is one of the following triggering modes: event-based triggering, periodic triggering, and non-periodic triggering.
e.g., measurement configuration) for use by the UE when performing an autonomous decision to initiate HO (0025, 0029-0031 – event triggered HO (e.g., a cell change triggering mode) using first and second thresholds, 0096-0098 – event triggering (e.g., a cell change triggering mode) using first and second thresholds).  Receiving, from the network node, HO configuration data that comprises information regarding HO to at least one target cell to which the UE is to perform HO and at least one event triggering condition (e.g., a cell change triggering mode) for use by the UE when performing an autonomous decision to initiate HO (0042-0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include HO configuration data comprising at least one event triggering condition as taught by Axmon thereby enabling the network to more precisely control HO between source cell and target cell.
4.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Qian et al (2020/0068616).
Regarding claims 8 and 18.  D1 does not teach wherein when the cell change configuration information is used in a negotiation process related to cell change between the source node and a target node, the cell change configuration information further comprises a measurement result of the terminal device, or the cell change configuration information further comprises a predicted value of a measurement result of the terminal device by the source node or the target node. 
0140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to send UE measurements to the target BS as taught by Qian thereby enabling the target BS select appropriate HO configuration information based on UE measurement results.
Allowable Subject Matter
5.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2014/0092866) Teyeb et al teaches measurement objects in conjunction with carrier frequencies (0069).  In addition to event-triggered reporting, the UE may be configured to perform periodic measurement reporting (0082).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646